Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below. FUJII has been introduced which teaches user utterance separate from representative utterance and intent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Hakkani-.
Re claims 1, 8, and 15, Phillips teaches
1. A method comprising: receiving, from an electronic device, information defining a user utterance associated with a user intent and a skill, the skill associated with one or more actions to be performed by the electronic device to satisfy the user intent, wherein the skill is not recognized by a natural language understanding (NLU) engine; (if the intent is the user intent and the skill is the context e.g. Navigation versus music, the context is not processed by the NLU… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
receiving, from the electronic device, information defining one or more actions for performing the skill in order to satisfy the user intent; (skill is an action/context by a user… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
identifying, using at least one processor, one or more known skills having one or more slots that map to at least one word or phrase in the user utterance; (varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
creating, using the at least one processor, a plurality of additional utterances based on the one or more mapped slots; and (disambiguation as well as general choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)

However, Phillips fails to teach slot mapping 
Hakkani-Tur teaches slots with intent mapping for user inputs 0083-0088 and fig. 3 with tables 1-5 exemplary.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Hakkani-Tur to allow for analogous improvement of Phillips for intents and contexts/domains using express slots/mapping wherein Phillips is improved to include SLU analogous to NLU for enhanced domain 
Assuming that “wherein the skill is not recognized by a natural language understanding (NLU) engine” is not correlated to context which is not processed, FUJII has been introduced.
Phillips in view of Hakkani-Tur fails to teach:
the plurality of additional utterances associated with the user intent and the skill (FUJII teaches that 1) the user utterance/text being processed is associated with 2) an intention as well as 3) representative similar utterance in context (which is not processed since it is previous data the system learns), wherein the system now learns both utterance and non-processed representative similar utterance as in 0053-0061 with fig. 2 and fig. 18)
training, using the at least one processor, the NLU engine using the plurality of additional utterances so that the NLU engine is able to recognize the skill associated with the user intent. (FUJII teaches updating/learning, where 1) the user utterance/text being processed is associated with 2) an intention as well as 3) representative similar utterance in context which is not processed since it is previous data the system learns, wherein the system now learns both utterance and non-processed representative similar utterance as in 0053-0061 with fig. 2 and fig. 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of Hakkani-Tur to incorporate the above claim limitations as taught by FUJII to allow for not only disambiguation of input text and contextual learning as in Phillips but expressly learning also the representative similar utterance the system provides in response such that once resolution is complete in the dialog the system saves all the data including representative similar utterance (system generated) and user utterance (user generated with/without disambiguation of misspelling), thereby improving response time on the next iteration by overlapping intents with representative similar utterances each time disambiguation is performed such that false positive or false negative results are reduced for instance by learning the context of follow up dialogue from the system as well as user utterances thereof related to intent, the combination can now detect subtle differences in context (e.g. Pain vs Throbbing vs Hurts) thereby refining Phillips even further.

Re claims 2, 9, and 16, Phillips teaches
2. The method of Claim 1, wherein identifying the one or more known skills comprises: 
parsing the user utterance associated with the skill; (adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
identifying at least one slot in the parsed user utterance; and (a slot can be the action/intent e.g. “send message” or “call person”… adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
 identifying the one or more slots of the one or more known skills as being associated with the at least one identified slot in the parsed user utterance.  (adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
However, Phillips fails to teach slot mapping 
Hakkani-Tur teaches slots with intent mapping for user inputs 0083-0088 and fig. 3 with tables 1-5 exemplary.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Hakkani-Tur to allow for analogous improvement of Phillips for intents and contexts/domains using express slots/mapping wherein Phillips is improved to include SLU analogous to NLU for enhanced domain specific goals thereby enhancing accuracy and speed based on domain-tasks without altering other domains or models.


Re claims 3, 10, and 17, Phillips teaches
3. The method of Claim 1, further comprising: 
retrieving training utterances associated with the one or more known skills having the one or more slots that map to the at least one word or phrase in the user utterance; (adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
wherein creating the plurality of additional utterances comprises creating the plurality of additional utterances using the retrieved training utterances.  (expressly iteratively adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
However, Phillips fails to teach slot mapping 
Hakkani-Tur teaches slots with intent mapping for user inputs 0083-0088 and fig. 3 with tables 1-5 exemplary.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Hakkani-Tur to allow for analogous improvement of Phillips for intents and contexts/domains using express slots/mapping wherein Phillips is improved to include SLU analogous to NLU for enhanced domain 


Re claims 4, 11, and 18, Phillips teaches
4. The method of Claim 3, wherein creating the plurality of additional utterances using the retrieved training utterances comprises: 
segmenting the retrieved training utterances into segments; and (“Send” “SMS” “To:” segmented, adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
generating the plurality of additional utterances using different combinations of at least some of the segments of the retrieved training utterances in place of different words or phrases DOCKET NO. SAMS12-00570PATENT 28 in the user utterance.  (disambiguation as in fig. 7b, adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate disambiguation as taught by embodiments of fig. 7b of Phillips to allow for error based correction as well as user initiated correction resulting in a user tailored learning system.


Re claims 5, 12, and 19, Phillips teaches
5. The method of Claim 3, wherein: 
each known skill is associated with annotated training utterances; (annotated, adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
(slot as an action, annotation expressly, adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
However, Phillips fails to teach 
each training utterance is associated with both intent and slot annotations; and 
Hakkani-Tur teaches slots with intent mapping for user inputs 0083-0088 and fig. 3 with tables 1-5 exemplary.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Hakkani-Tur to allow for analogous improvement of Phillips for intents and contexts/domains using express slots/mapping wherein Phillips is improved to include SLU analogous to NLU for enhanced domain specific goals thereby enhancing accuracy and speed based on domain-tasks without altering other domains or models.



Re claims 6 and 13, Phillips teaches
6. The method of Claim 1, wherein the information defining the one or more actions for performing the skill comprises one or more instructions for performing the one or more actions that are received from a user.  (“Send SMS etc.”, adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)


Re claims 7 and 14, Phillips teaches
7. The method of Claim 1, wherein the information defining the one or more actions for performing the skill comprises a demonstration of one or more user interactions with at least one application for performing the skill. (“Did you mean?”… adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)


Re claim 20, Phillips teaches
20. The non-transitory machine-readable medium of Claim 15, wherein the information defining the one or more actions for performing the skill comprises at least one of: one or more instructions for performing the one or more actions that are received from a user; and (“Send SMS etc.”, adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2)
 (“Did you mean?”… adapting/learning NL-ASR system based on user usage including frequent, probabilities, LM, AM, , choices presented for context and actual input with varying meaning/intent from a user, alternative choices presented, a slot can be the action/intent e.g. “send message” or “call person”… NLU-ASR learning system needs to disambiguate lack of recognized input 0079 0080 0103-0105 0082 0086 0100 0107 0099 with fig. 13 7b 7c 2 & 16)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barborak; Mike et al.	US 20170371861 A1
	NLU via ASR learning

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov